DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10653546 (hereinafter the ‘546 patent) in view of Merkley et al (US 2013/0172797). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application and because the application claims would have been obvious in view of the ‘546 patent to one having ordinary skill in the art at the time of the invention.
	Specifically, claim 1 of the present application and claim 1 of the ‘546 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘546 Patent is in effect a “species” of the broader, “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 1 of the present application is not patentably distinct from claim 1 of the ‘546 patent because it would be anticipated by claim 1 of the ‘546 patent. Additionally, claim 1 of the present application also differs from claim 1 of the ‘546 patent in that claim 1 of the ‘546 patent fails to recite the counterforce system including a first counterforce strap device coupled to the second strut and inferior to the hinge system for providing a first counteracting force to the first dynamic force, and a second counterforce strap device coupled to the first strut and superior to the hinge system for providing a second counteracting force to the second dynamic force. Merkley, however, teaches a counterforce system located on a second side of the orthopedic device relative to an anterior-posterior plane and adapted to counteract the first and second dynamic forces with at least one counterforce (straps 10A and 10B; located on the posterior side of the device as shown in figure 13; straps are loosened/tightened based on flexion of the joint – para [0038]); the counterforce system including a first counterforce strap device (strap 10A) coupled to the second strut and inferior to the hinge system (coupled to the shin segment at a position that is below the pivoting hinge as shown in figs 13-14) for providing a first counteracting force to the first dynamic force (the straps are tightened/loosened according to flexion of the joint and furthermore provide counterforce via motion of the cable 12), and a second counterforce strap device (strap 10B) coupled to the first strut and superior to the hinge system (coupled to the thigh segment at a position that is above the pivoting hinge as shown in figs 13-14) for providing a second counteracting force to the second dynamic force (the straps are tightened/loosened according to flexion of the joint and furthermore provide counterforce via motion of the cable 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a counterforce system including a first counterforce strap device coupled to the second strut and inferior to the hinge system for providing a first counteracting force to the first dynamic force, and a second counterforce strap device coupled to the first strut and superior to the hinge system for providing a second counteracting force to the second dynamic force, as taught by Merkley, as the counterforce system on the device of claim 1 of the ‘546 patent in order to provide a counterforce in response to motion of the cable based on flexion of the joint. Thus, for at least the reasons provided above, claim 1 of the present application is not patentably distinct from claim 1 of the ‘546 patent.
	All the limitations in claim 2 of the present application are found in claim 1 of the ‘546 patent; All the limitations in claim 3 of the present application are found in claim 1 of the ‘546 patent; All the limitations in claim 4 of the present application are found in claim 2 of the ‘546 patent; All the limitations in claim 5 of the present application are found in claim 8 of the ‘546 patent; All the limitations in claim 6 of the present application are found in claim 9 of the ‘546 patent; All the limitations in claim 7 of the present application are found in claim 3 of the ‘546 patent; All the limitations in claim 8 of the present application are found in claim 6 of the ‘546 patent; All the limitations in claim 9 of the present application are found in claim 7 of the ‘546 patent; All the limitations in claim 10 of the present application are found in claim 10 of the ‘546 patent; All the limitations in claim 11 of the present application are found in claim 4 of the ‘546 patent; All the limitations in claim 12 of the present application are found in claim 5 of the ‘546 patent.
Claims 13-19 of the present application differ from claims 1-10 of the ‘546 Patent insofar as they are drawn to a method for using an orthopedic device comprising the same structural elements as the device recited in claims 1-10 of the ‘546 Patent in view of Merkley (as discussed above). Thus, claims 13-19 of the present application are unpatentable over the ‘546 Patent in view of Merkley because with respect to the method steps claimed, to the extent that the apparatus recited in the ‘546 Patent in view of Merkley meets the structural limitations of the apparatus, as claimed, it is obvious that it will also perform the method steps as claimed. Furthermore, it has been held that where products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claims 13-19 of the present application is identical to the device recited in claims 1-10 of the ‘546 patent in view of Merkley. Since the device of the ‘546 Patent in view of Merkley is the same as the device for carrying out the method recited in claims 13-19 of the present application, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the device recited in the claims of the ‘546 Patent in view of Merkley.
Claim 20 of the present application and claim 1 of the ‘546 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘546 Patent is in effect a “species” of the broader, “generic” invention recited in claim 20 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 20 of the present application is not patentably distinct from claim 1 of the ‘546 patent because it would be anticipated by claim 1 of the ‘546 patent. Additionally, claim 20 of the present application also differs from claim 1 of the ‘546 patent in that claim 1 of the ‘546 patent fails to recite the counterforce system including a first counterforce strap device coupled to the second strut and inferior to the hinge system for providing a first counteracting force to the first dynamic force, and a second counterforce strap device coupled to the first strut and superior to the hinge system for providing a second counteracting force to the second dynamic force. Merkley, however, teaches a counterforce system located on a second side of the orthopedic device relative to an anterior-posterior plane and adapted to counteract the first and second dynamic forces with at least one counterforce (straps 10A and 10B; located on the posterior side of the device as shown in figure 13; straps are loosened/tightened based on flexion of the joint – para [0038]); the counterforce system including a first counterforce strap device (strap 10A) coupled to the second strut and inferior to the hinge system (coupled to the shin segment at a position that is below the pivoting hinge as shown in figs 13-14) for providing a first counteracting force to the first dynamic force (the straps are tightened/loosened according to flexion of the joint and furthermore provide counterforce via motion of the cable 12), and a second counterforce strap device (strap 10B) coupled to the first strut and superior to the hinge system (coupled to the thigh segment at a position that is above the pivoting hinge as shown in figs 13-14) for providing a second counteracting force to the second dynamic force (the straps are tightened/loosened according to flexion of the joint and furthermore provide counterforce via motion of the cable 12). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a counterforce system including a first counterforce strap device coupled to the second strut and inferior to the hinge system for providing a first counteracting force to the first dynamic force, and a second counterforce strap device coupled to the first strut and superior to the hinge system for providing a second counteracting force to the second dynamic force, as taught by Merkley, as the counterforce system on the device of claim 1 of the ‘546 patent in order to provide a counterforce in response to motion of the cable based on flexion of the joint. Thus, for at least the reasons provided above, claim 20 of the present application is not patentably distinct from claim 1 of the ‘546 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Merkley et al (US 2013/0172797).
With respect to claim 1, Merkley discloses an orthopedic device (dynamic strapping system for an orthosis – para [0019]) having first and second struts (proximal orthotic frame segment - configured for a thigh 20 and distal orthotic frame segment - configured for a shin 18) connected to one another by a hinge system including at least one hinge (polycentric joint positioned between the thigh and shin segments 24), comprising:
a dynamic control system (direction changing mechanism 16’) including:
a first dynamic component arranged on a first side of the orthopedic device relative to an anterior-posterior plane, and superior to the hinge system (redirector 16A; located on the anterior surface as compared to the strap 10B and above or superior of the hinge as shown in figure 13) the first dynamic component connected to at least one of the first and second struts (coupled to the thigh segment) and arranged to exert a first dynamic force directed toward at least one of the first and second struts according to a flexion angle of the hinge system (a line 12 runs through the redirector and relaxes as flexion of the joint increases – para [0038]), a first cable (cable 12 that is attached to strap 10B) securing to the first dynamic component (16B; shown in figure 13) and extending along the first strut and past the hinge (curved “C” portion of redirector 16B on the thigh segment functions as a guide to direct the cable from the strap, around redirector 16B and then towards and over the hinge to the opposite redirector 16A on the shin segment as shown in figures 13-14) and anchored to the second strut (cable 12 extends past joint 24 to be anchored to the shin segment 18 via connection at redirector 16A); and
a second dynamic component arranged on a first side of the orthopedic device relative to an anterior-posterior plane, and inferior to the hinge system (redirector 16B; located on the anterior surface as compared to the strap 10A and below or inferior of the hinge), the second dynamic component connected to at least one of the first and second struts (coupled to the shin segment) and arranged to exert a second dynamic force directed toward at least one of the first and second struts according to a flexion angle of the hinge system (a line 12 runs through the redirector and relaxes as flexion of the joint increases – para [0038]), a second cable (cable 12 that is attached to strap 10A) securing to the second dynamic component (16A; shown in figure 13; curved “C” portion of redirector 16A on the shin segment functions as a guide to direct the cable from the strap around redirector 16A);
wherein the first and second cables are independently adjustable relative to one another (the two areas of cable 12 are interpreted as being independently adjustable because they include separate direction changing mechanisms/redirectors 16A/16B and the areas of the cable move according to flexion of the joint to thereby control movement of the straps 10A and 10B - para [0038]);
a counterforce system located on a second side of the orthopedic device relative to an anterior-posterior plane and adapted to counteract the first and second dynamic forces with at least one counterforce (straps 10A and 10B; located on the posterior side of the device as shown in figure 13; straps are loosened/tightened based on flexion of the joint – para [0038]); the counterforce system including a first counterforce strap device (strap 10A) coupled to the second strut and inferior to the hinge system (coupled to the shin segment at a position that is below the pivoting hinge as shown in figs 13-14) for providing a first counteracting force to the first dynamic force (the straps are tightened/loosened according to flexion of the joint and furthermore provide counterforce via motion of the cable 12), and a second counterforce strap device (strap 10B) coupled to the first strut and superior to the hinge system (coupled to the thigh segment at a position that is above the pivoting hinge as shown in figs 13-14) for providing a second counteracting force to the second dynamic force (the straps are tightened/loosened according to flexion of the joint and furthermore provide counterforce via motion of the cable 12).
Merkley does not, however, disclose in the embodiment shown in figures 13-14 that the first and second cables are separate and that the second cable is anchored to the hinge.
 Merkley does, however, teach in the embodiment shown in figures 15-16 a configuration where the cable 12 is cut in half to utilize only a single strap and extends from the strap, through the adjustment mechanism and is coupled to the movable hinge (joint 71). As shown in figures 15-16, the cable terminates at one end where it attaches to the strap at the edge of the adjustment mechanism and at the opposite end at the hinge. It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have combined the embodiment shown in figures 15-16 with the embodiment in figures 13-14 of Merkley in order to thereby configure the device so the second cable has a first end anchored to and terminating at the hinge so that the strap is capable of being independently controlled through movement of the cable to the hinge separately from any motion associated with elements on the second strut or above the hinge. Furthermore, it would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have divided the strap 12 in half, into first and second cables, providing configurations where a single cable is attached to a single strap as shown in the embodiment of figures 15-16, since constructing a formerly integral structure in various elements involves only routine skill in the art.
With respect to claim 4, Merkley discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the first dynamic component includes a first adjustment mechanism (16B) arranged to incrementally wind or release the first cable about a spool in a first direction relative to the first strut (as shown in figures 13-14, winding about redirector 16B is dependent upon flexion of the joint and corresponding movement of the thigh segment; cylindrical center portion of redirector 16B shown in figs 13-14 that the cable is wound around is interpreted as being a “spool”);and 
the second dynamic component including a second adjustment mechanism (16A) arranged to incrementally wind or release the second cable about a spool in a second direction relative to the second strut (as shown in figures 13-14, winding about redirector 16B is dependent upon flexion of the joint and corresponding movement of the shin segment; cylindrical center portion of redirector 16B shown in figs 13-14 that the cable is wound around is interpreted as being a “spool”).
	With respect to claim 5, Merkley discloses the invention substantially as claimed (see rejection of claim 4) and also discloses that each of the first and second adjustment mechanisms (16A and 16B) include a shell arranged for applying the first and second dynamic forces in the first and second directions, respectively (the redirectors 16A/16B are configured as enclosed “shell” structures with the cable 12 running there though as shown in figure 13).
With respect to claim 6, Merkley discloses the invention substantially as claimed (see rejection of claim 4) and also discloses that the first and second directions (direction of winding/releasing at redirectors 16A and 16B) are in a same direction when the orthopedic device is in an extension configuration (shown in figure 13; both straps 10A/10B and cable sections 12 that extend therefrom are arranged to extend in the same direction), and extend in a different direction when the orthopedic device is in flexion configuration beyond extension (as shown in figure 14 the cable sections 12 at each of the straps 10A and 10B are arranged to extend in different directions from one another when the joint is in flexion).
With respect to claim 7, Merkley discloses the invention substantially as claimed (see rejection of claim 4) and also discloses a first guide on the first strut directing the first cable from the first adjustment mechanism past and over the hinge system to a second guide located on the second strut (curved “C” portion of redirector 16B on the thigh segment functions as a guide to direct the cable from the strap, around redirector 16B and then towards and over the hinge to the opposite redirector 16A on the shin segment as shown in figures 13-14).
With respect to claim 8, Merkley discloses the invention substantially as claimed (see rejection of claim 7) and also discloses that the first cable (portion of cable that extends from the strap 10B) slidably extends through the first guide (as shown in figures 13-14; the cable extends from the strap 10B into the curved “C” portion of redirector 16B) and terminates at the second guide (as shown in figures 13-14, the cable extends to redirector 16A) such that a first end of the first cable is secured to the first adjustment mechanism and a second end of the first cable is secured to the second guide (as shown in figures 13-14, the cable extends between both redirectors 16A and 16B and thus is interpreted as being secured to both of these elements).
With respect to claim 9, Merkley discloses the invention substantially as claimed (see rejection of claim 7) and also discloses that the second guide (curved “C” portion of redirector 16A) includes a first arcuate channel including an inlet through which the first cable extends (as shown in figures 13-14 the cable that extends from redirector 16B also passes though the curved “C” portion of the redirector 16A) and a termination point within the second guide at which a second end of the first cable terminates (the cable 12 extends between the two redirectors 16A and 16B and is interpreted as terminating where the straps 10A and 10B are attached to the cable at the edge of the redirectors 16A and 16B) and a second channel defining an arcuate shape (as shown in figures 13-14, the redirector 16A includes a curved “C” portion that functions as a guide for the cable) and having a corner inlet and a corner outlet through which the second cable slidably extends (as shown in figures 13-14, the cable at strap 10A enters into the curved “C” portion at an inlet on the upper left corner of the redirector 16A and exits from an outlet on the lower right corner of redirector 16A).
With respect to claim 10, Merkley discloses the invention substantially as claimed (see rejection of claim 4) and also discloses that the first and second adjustment mechanisms are located on a posterior side of the orthopedic device (redirectors 16A and 16B extend from the anterior to posterior sides of the thigh/shin segments as shown in figure 13), such that the first adjustment mechanism is superior the hinge system, and that the second adjustment mechanism is inferior of the hinge system (16A is located above or “superior” to the hinge and 16B is located below or “inferior” to the hinge as shown in figures 13-14).
With respect to claim 11, Merkley discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the second cable (portion of cable that extends from strap 10A) extends obliquely from the second guide relative to the first cable (as shown in figure 14, the cable extending from strap 10A is neither parallel nor at a right angle to the portion of the cable that is extending from strap 10B).
With respect to claim 12, Merkley discloses the invention substantially as claimed (see rejection of claim 11) and also discloses that the first cable (portion of cable that extends from strap 10A) generally extends over a center of the hinge system when the orthopedic device is in extension (as shown in figure 13). 
Merkley does not, however, disclose in the embodiment shown in figures 13-14 that the second cable extends into the hinge system at a corner inlet. Merkley does, however, teach in the embodiment shown in figures 15-16 a configuration where the cable extends from the strap, through the adjustment mechanism and is coupled to the movable hinge (joint 71). Figure 15, specifically, illustrates that the cable enters into the hinge at an inlet that is located at the lower right corner of the hinge. It would have been obvious to one having ordinary skill in the art, before the filing date of the invention, to have combined the embodiment shown in figures 15-16 with the embodiment in figures 13-14 of Merkley in order to thereby configure the device so the second cable extends into the hinge system at a corner inlet since such a modification requires merely a relocation of the inlet for the cable and rearranging parts of an invention involves only routine skill in the art.  
With respect to claims 13 and 16-19, the claims are rejected under 35 USC 103 as being unpatentable over Merkley because with respect to the method steps claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that it will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claims 13 and 16-19 is identical to the device recited in claims 1 and 4-7 which is unpatentable over Merkley (see claim rejections above). Since the prior art device of Merkley is the same as the device for carrying out the claimed method, it is obvious that the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the prior art device.

Allowable Subject Matter
Claims 2-3, 14-15 and 20 are free of art but are still subject to the rejections provided above. Additionally, any changes or amendments to the claims may result in new rejections (i.e. under 35 USC 102 and/or 35 USC 103) being made in future Actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786